20-05027-rbk Doc#204 Filed 01/04/21 Entered 01/04/21 21:53:25 Main Document Pg 1 of
                                         7



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

   In re:                                  §
                                           §       Chapter 11
   KrisJenn Ranch, LLC,                    §
                                           §
            Debtor                         §       Case No. 20-50805
                                           §
                                           §


   KrisJenn Ranch, LLC, KrisJenn Ranch,    §
   LLC–Series Uvalde Ranch, and KrisJenn   §
   Ranch, LLC–Series Pipeline ROW, as      §
   successors in interest to Black Duck    §
   Properties, LLC,                        §
                                           §       Adversary No. 20-05027
            Plaintiffs,                    §
                                           §
   v.                                      §
                                           §
   DMA Properties, Inc., Frank Daniel      §
   Moore, and Longbranch Energy, LP,       §
                                           §
            Defendants.                    §


   DMA Properties, Inc., Frank Daniel      §
   Moore, and Longbranch Energy, LP,       §
                                           §
            Counterplaintiffs,             §
                                           §
   v.                                      §
                                           §
   KrisJenn Ranch, LLC, KrisJenn Ranch,    §       Adversary No. 20-05027
   LLC–Series Uvalde Ranch, and KrisJenn   §
   Ranch, LLC–Series Pipeline ROW, Black   §
   Duck Properties, LLC, Larry Wright,     §
                                           §
            Counterdefendants.             §
                                           §
                                           §


                                               1
20-05027-rbk Doc#204 Filed 01/04/21 Entered 01/04/21 21:53:25 Main Document Pg 2 of
                                         7



                                       EXHIBIT LIST
                             FOR LONGBRANCH, DMA, AND MOORE
           Longbranch Energy, DMA Properties, and Frank Daniel Moore hereby submit their exhibit

  list for trial.

   PX      DX       Marked   Obj. Admit                             Description
     1                                    Longbranch Assignment
     2                                    DMA Agreement
     3                                    Email Agreement
     4                                    Harris SWD Agreement
     5                                    Black Duck Company Agreement
     6                                    Purchase & Sale Agreement between Express and Longbranch
     7                                    Bigfoot Promissory Note
     8                                    Assignment of Note from Black Duck to KrisJenn
     9                                    Deed Conveying Express Pipeline from Express to Black Duck
                                          KrisJenn Deed of Trust (Renewal and Modification of
    10                                    KrisJenn Note Held by Asilo)
    11                                    Deed of Trust (KrisJenn Loan to Black Duck)
    12                                    Solaris Offer Letter
    13                                    SCMED Assignments
    14                                    Terrill Affidavit
    15                                    TCRG LLC Agreement
    16                                    TCRG Purchase Agreement
    17                                    TCRG Deed (Conveyance from Black Duck to TCRG)
                                          TCRG Reconveyance to KrisJenn Ranch, LLC-Series Pipeline
    18                                    ROW
    19                                    TCRG Compromise Settlement Agreement
                                          Release of Lien (filed by KrisJenn in Rusk County on June 28,
    20                                    2019)
                                          Letter from KrisJenn to Bigfoot re: Assignment and
    21                                    Foreclosure (Oct. 12, 2018)
                                          Letter of Intent re: Terrill Purchase of ROW from Black Duck
    22                                    (Feb. 9, 2018)
    23                                    Certificate of Termination for Black Duck, LLC
    24                                    Extension of Closing Date
    25                                    Option Agreement with McLeod Oil, LLC (Dec. 20, 2019)
    26                                    Note Between Black Duck and KrisJenn (Aug. 14, 2017)
                                          Deed of Trust re: Loan from KrisJenn to Black Duck
    27                                    (executed January 18, 2018)



                                                    2
20-05027-rbk Doc#204 Filed 01/04/21 Entered 01/04/21 21:53:25 Main Document Pg 3 of
                                         7



   28                            Email re: Formation of Black Duck (Dec. 2, 2015)
   29                            Email re: SCMED (Feb. 19, 2016)
   30                            Email re: Formation of Black Duck (March 10, 2016)
   31                            Email from Moore to Wright (Feb. 21, 2017)
   32                            Email from Wright (Feb. 21, 2017)
   33                            Email re: Extension of Closing Date (July 13, 2017)
   34                            Email re: Moore Authorization for Extension (July 17, 2017)
   35                            Email re: Limits of Moore Authorization (July 17, 2017)
   36                            Email re: Wright Funding for ROW (Jan. 31, 2018)
   37                            Email re: Net Profits Hypothetical (Feb. 7, 2018)
   38                            Email from Moore to Terrill (April 9, 2018)
                                 Email from Borders to Terrill, Wright, and Moore (April 9,
   39                            2018)
   40                            Email from Moore to Wright and Borders (April 9, 2018)
                                 Email from Wright to Borders re: TCRG Sale Terms
   41                            (April 10, 2018)
                                 Emails between Wright, Moore, and Strolle re: TCRG Sale
   42                            (April 9-11, 2018)
                                 Emails between Wright and Moore re: Harris SWD Payments
   43                            (Oct. 22 - Nov. 6, 2018)
                                 Emails between Wright and Moore re: IRS Audit (Nov. 8,
   44                            2018)
                                 Email from Wright Threatening to "Kill" DMA and
   45                            Longbranch's Interests (April 16, 2019)
   46                            Minutes of Black Duck Special Meeting (Aug. 14, 2017)
   47                            Minutes of Black Duck Special Meeting (Nov. 14, 2017)
                                 Email from Strolle to Larry re: Longbranch Interest (April 4,
   48                            2019)
   49                            Initial Bankruptcy Schedule for KrisJenn Ranch, LLC
                                 Emails between Wright and Strolle re: McLeod Loan
   50                            Modification (Dec. 13, 2019)
                                 Emails between Wright and McLeod re: Handshake Deal (July
   51                            15, 2020)
   52                            Email from Wright (Sept. 16, 2020)
   53                            Email from Wright to McLeod (April 14, 2020)
   54                            McLeod Notice of Event of Default
   55                            Asilo Master Statement
   56                            Wright Notes re: Loan vs. Capital Contribution
   57                            Black Duck Consent (July 13, 2017)
   58                            Notice of Default from Wright to Himself (Sept. 27, 2018)



                                           3
20-05027-rbk Doc#204 Filed 01/04/21 Entered 01/04/21 21:53:25 Main Document Pg 4 of
                                         7



   59                            Wright Tabulations re: Harris SWD
   60                            TCRG Business Affidavit
   61                            TCRG 0001-0012
   62                            Texts between Wright and Borders
                                 Email on or about May 13, 2016 where Moore and Wright set
   63                            out terms of 20/20/60
                                 Letter from Strolle re: Wright sale of points on the waterline to
   64                            fund debt
   65                            Joint Venture Documents and Email(s)
   66                            Certified Balance of Funds in Panola County Court
   67                            Strolle Email re: Borders and ROW Project Interference
   68                            Right-of-Way Marker
   69                            Emails between Wright, Moore, and Borders re: ROW Status
   70                            Wright Email to Borders on April 4, 2019




                                           4
20-05027-rbk Doc#204 Filed 01/04/21 Entered 01/04/21 21:53:25 Main Document Pg 5 of
                                         7



                                             Respectfully submitted,

                                             /s/ Christopher S. Johns
                                             Christopher S. Johns
                                             State Bar No. 24044849
                                             Christen Mason Hebert
                                             State Bar No. 24099898
                                             JOHNS & COUNSEL PLLC
                                             14101 Highway 290 West, Suite 400A
                                             Austin, Texas 78737
                                             512-399-3150
                                             512-572-8005 fax
                                             cjohns@johnsandcounsel.com
                                             chebert@johnsandcounsel.com

                                             /s/ Timothy Cleveland
                                             Timothy Cleveland
                                             State Bar No. 24055318
                                             Austin Krist
                                             State Bar No. 24106170
                                             CLEVELAND | TERRAZAS PLLC
                                             303 Camp Craft Road, Suite 325
                                             Austin, Texas 78746
                                             (512) 689-8698
                                             tcleveland@clevelandterrazas.com
                                             akrist@clevelandterrazas.com

                                             Attorneys for Longbranch Energy, DMA
                                             Properties, and Frank Daniel Moore

                                             Andrew R. Seger
                                             State Bar No. 24046815
                                             KEY TERRELL & SEGER
                                             4825 50th Street, Suite A
                                             Lubbock, Texas 79414
                                             806-793-1906
                                             806-792-2135 fax
                                             aseger@thesegerfirm.com




                                         5
20-05027-rbk Doc#204 Filed 01/04/21 Entered 01/04/21 21:53:25 Main Document Pg 6 of
                                         7



                                            Natalie F. Wilson
                                            State Bar No. 24076779
                                            LANGLEY & BANACK
                                            745 East Mulberry Avenue, Suite 700
                                            San Antonio, Texas 78212
                                            210-736-6600
                                            210-735-6889 fax
                                            nwilson@langleybanack.com
                                            Attorneys for DMA Properties and Frank
                                            Daniel Moore

                                            Michael Black
                                            BURNS & BLACK PLLC
                                            750 Rittiman Road
                                            San Antonio, TX 78209
                                            mblack@burnsandblack.com

                                            Jeffery Duke
                                            DUKE BANISTER MILLER & MILLER
                                            22310 Grand Corner Drive, Suite 110
                                            Katy, TX 77494
                                            jduke@dbmmlaw.com
                                            Counsel for Longbranch Energy




                                        6
20-05027-rbk Doc#204 Filed 01/04/21 Entered 01/04/21 21:53:25 Main Document Pg 7 of
                                         7



                                      CERTIFICATE OF SERVICE
         I hereby certify that on January 4, 2021 a true and correct copy of the foregoing document
  was transmitted to each of the parties via the Court’s electronic transmission facilities and/or via
  electronic mail as noted below. For those parties not registered to receive electronic service, a true
  and correct copy of the foregoing document was served by United States Mail, first class, postage
  prepaid, at the address noted below.
     Ronald J. Smeberg                                   Michael Black
     Charles John Muller, IV                             BURNS & BLACK PLLC
     MULLER SMEBERG, PLLC                                750 Rittiman Road
     111 W. Sunset                                       San Antonio, TX 78209
     San Antonio, TX 78209                               mblack@burnsandblack.com
     ron@smeberg.com
     john@muller-smeberg.com                             Jeffery Duke
                                                         DUKE BANISTER MILLER & MILLER
     Counsel for KrisJenn Ranch, LLC,                    22310 Grand Corner Drive, Suite 110
     Krisjenn Ranch, LLC, Series Uvalde                  Katy, TX 77494
     Ranch, KrisJenn Ranch, LLC, Series                  jduke@dbmmlaw.com
     Pipeline Row
                                                         Counsel for Longbranch Energy, LP
     Ronald J. Smeberg                                   Shane P. Tobin
     THE SMEBERG LAW FIRM, PLLC                          OFFICE OF THE U.S. TRUSTEE
     2010 W Kings Hwy                                    903 San Jacinto Blvd, Room 230
     San Antonio, TX 78201-4926                          Austin, Texas 78701
     ron@smeberg.com                                     shane.p.tobin@usdoj.gov

     Counsel for Black Duck Properties, LLC              United States Trustee
     William P Germany                                   John Terrill
     BAYNE, SNELL & KRAUSE                               12712 Arrowhead Lane
     1250 N.E. Loop 410, Suite 725                       Oklahoma City, OK 73120
     San Antonio, TX 78209
     wgermany@bsklaw.com                                 Third Party-Defendant, pro se

     Counsel for Larry Wright
     Laura L. Worsham
     JONES, ALLEN & FUQUAY, L.L.P.
     8828 Greenville Avenue
     Dallas, TX 75243
     lworsham@jonesallen.com

     Counsel for McLeod Oil, LLC

                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns



                                                    7
